Citation Nr: 1811251	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-18 871	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder with popping.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from May 1981 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1983 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared and testified at hearings before the RO and the Board in April 2015 and February 2017, respectively.  Transcripts of those hearings are associated with the claims file.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Board hearing in February 2017, prior to the promulgation of a decision in the appeal, the appellant notified the Board that a withdrawal of his appeal as to the issue of service connection for a left foot disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at the February 2017 Board hearing, the Veteran withdrew his appeal as to the claim for service connection for a left foot disorder after seeking input from his representative and with the understanding that he could file to reopen that claim in the future if that was his desire.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal as to the claim of service connection for a left foot disorder with popping is dismissed.
	

REMAND

The Board finds that remand of the Veteran's claim for service connection for a low back disorder is necessary for additional development.  The Veteran contends that his current low back disorder is related to an injury he sustained in service in March 1982.  Although the service treatment records contain a record of treatment for this injury and show a diagnosis of musculoskeletal low back pain, there is no further record of treatment or diagnosis of any back problems in service.  However, the Veteran has reported that he continued to have low back pain after this injury in service, that he self-treated it with over-the-counter medications such as aspirin and ibuprofen, and that it eventually worsened and got so severe that interfered with his ability to run and do sit-ups.  This caused him to be unable to pass his physical fitness tests, which resulted in him being blocked from reenlisting and, therefore, separating from service in 1989.  

The Veteran underwent an initial VA examination in April 2013 as a result of which he was diagnosed to have lumbar spondylosis.  The VA examiner opined that the Veteran's current lumbar spondylosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The rationale provided was that the Veteran had one episode of muscle strain which was treated in service for which he was prescribed analgesics and placed on profile for a week.  This was in 1982. He has had no further injuries and no treatment for back pain in the ensuing years. He has some mild tenderness to palpation over the lower lumbar spine and no other findings on physical examination. X-rays of lumbar spine show mild degenerative disc changes which are indicative of wear and tear.  Thus the examiner stated that the Veteran has current diagnosis of lumbar spondylosis that is not related to a muscle injury that was acute and resolved over 30 years ago.

After his testimony at a DRO hearing in April 2015, the Veteran was afforded another VA examination in June 2015 as a result of which he was diagnosed to have degenerative arthritis of the lumbar spine.  The VA examiner opined that the Veteran's current degenerative arthritis of the lumbar spine was less likely than not incurred in or caused by the claimed in-service fall from the tank in 1982 and the low back pain he had related to that injury.  His rationale was that there were no records to show the Veteran had further problems with low back pain or that he had further treatment from 1982 to the present (as he denied ever being evaluated by a physician or back specialist for his back pain) that would verify that there is a chronic low back condition directly caused by this injury.  Rather, the examiner noted that the X-rays taken that day showed the Veteran had osteophytes anteriorly at multiple levels indicative of early degenerative arthritis, which the examiner believed was most likely the cause of his back pain now.  And is unlikely secondary to the one injury 33 years before.  Given the record as it stands, the examiner remarked he could only state that the Veteran had one isolated back injury in 1982 diagnosed as musculoskeletal low back pain and he never returned for evaluation or treatment while in service or since separating and, therefore, a continuum of pain and treatment for a chronic back disability cannot be established.  However, the examiner made it clear that he considered the Veteran's report of having continued low back pain in service and that, in 1989, it affected his ability to run and do sit-ups and thus impacted his performance on physical fitness tests and so he had to separate from the Army because he was barred from reenlisting, but that there are no records currently in the claims file documenting such problems with chronic low back pain or with his performance regarding physical fitness testing.  The examiner stated that any documentation or records stating such would be helpful and would help establish a significant back condition in service if it prevented him from reenlisting, so availability of these records for the examiner to review would be very important for future evaluations.  
'
Clearly the VA examiner did not give credence to the Veteran's statements since there was nothing in the record to corroborate them.  However, the Board notes that the Veteran's service personnel records have not been obtained and those records may contain documentation relating to such matters, especially relating to the reason for the Veteran's separation from service if he was barred for reenlisting due to a failure to pass physical fitness tests.  

The Board also notes that, at the April 2015 DRO hearing, there was a mention that the Veteran was placed in remedial training to assist in strengthening his physical defects and help him pass his physical fitness tests.  Such records may also be of assistance with the Veteran's claim.  

Therefore, the Board finds that remand is necessary to obtain the Veteran's service personnel records or any other records where pertinent evidence would be available.  

If any records obtained provide corroborating evidence of the Veteran's contentions, then an addendum medical opinion would be needed for the June 2015 VA examiner (or another one if he is not available) to reconsider his opinion given the new evidence obtained. 

Accordingly, this case is REMANDED for the following:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the Veteran's service personnel records (or any other records pertinent to the Veteran's contentions), especially records relating to the Veteran's physical health pertaining to his low back, performance on physical fitness tests, remedial training for failure to pass physical fitness tests, and his separation (including being barred from reenlisting).

2.  Update the Veteran's treatment records, including records from the Myrtle Beach Outpatient Clinic since January 2017.  

3.  Only if evidence is obtained that provides support for the Veteran's contentions that he continued to have low back pain in service after the March 1982 injury and that it eventually affected his ability to pass physical fitness tests resulting in his being barred from reenlisting and thus separating from service, return the Veteran's claims file to the VA examiner who provided the June 2015 VA medical opinion (if available) and request that he reconsider his medical opinion in light of the new evidence of record.  If this examiner is not available, then another examiner with the requisite medical expertise should be asked to provide the medical opinion requested.  A new in-person examination should not be scheduled unless deemed necessary by the clinician providing the medical opinion. 

After reviewing the evidence of record, the examiner provide an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's currently diagnosed low back disorder is related to his active military service, to include the March 1982 in-service injury.  The examiner should consider and discuss as necessary the service records showing an in-service injury in March 1982, any new records supporting the Veteran's contention that he was unable to pass physical fitness tests because of his back pain that led to his being separated from service because he was barred from reenlisting, the Veteran's reports of a continuity of symptoms, and any post-service treatment and evaluations.  The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


